IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 47795

 STATE OF IDAHO,                                 )
                                                 ) Filed: October 22, 2021
        Plaintiff-Respondent,                    )
                                                 ) Melanie Gagnepain, Clerk
 v.                                              )
                                                 )
 MELISSA MARIE WALKER,                           )
                                                 )
        Defendant-Appellant.                     )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael J. Reardon, District Judge.

       Judgment of conviction for possession of a controlled substance and misdemeanor
       driving under the influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Melissa Marie Walker appeals from her judgment of conviction for possession of a
controlled substance and misdemeanor driving under the influence (DUI). We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       During an early morning patrol through a residential neighborhood, an officer observed
two vehicles parked on the roadside facing each other. The officer also observed Walker move
away from the vehicle parked facing against traffic and enter the other vehicle. Without activating
the patrol vehicle’s overhead emergency lights, the officer parked on the opposite side of the street
and exited his patrol vehicle. Finding the illegally parked vehicle unoccupied, the officer
approached Walker, who was sitting in the driver’s seat of the other vehicle with the motor running.

                                                 1
While talking to Walker, the officer observed that Walker’s eyes exhibited indicia of intoxication.
The officer then requested identification from Walker and her two passengers. Walker said she
did not have her wallet, but verbally provided her personal identifying information. Walker
subsequently submitted to field sobriety testing, which indicated she was intoxicated. Walker also
revealed she was in possession of controlled substances.
        The State charged Walker with two counts of possession of a controlled substance and
misdemeanor DUI. Walker moved to suppress “all the evidence gathered as a result of an illegal
seizure,” arguing that she was seized without reasonable suspicion when the officer requested her
identification.   The district court denied Walker’s suppression motion, concluding that no
constitutional violation occurred. Walker entered conditional Alford1 pleas to one count of
possession of a controlled substance, I.C. § 37-2732(c), and misdemeanor DUI, I.C. § 18-8004,
preserving her right to appeal the denial of her suppression motion. In exchange for Walker’s
guilty pleas, the State agreed to dismiss the other count of possession of a controlled substance.
Walker appeals.
                                                 II.
                                   STANDARD OF REVIEW
        Generally, the standard of review of a suppression motion is bifurcated. When a decision
on a motion to suppress is challenged, we accept the trial court’s findings of fact that are supported
by substantial evidence, but we freely review the application of constitutional principles to the
facts as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999). However, when we have “exactly the same evidence before [us] as was
considered by the district court,” we will freely review and weigh the evidence in the same manner
as the trial court. State v. Andersen, 164 Idaho 309, 312, 429 P.3d 850, 853 (2018).2


1
        See North Carolina v. Alford, 400 U.S. 25 (1970).
2
        At the suppression hearing, neither party presented testimony. Instead, the parties
stipulated to the submission of the officer’s on-body video as Exhibit 1. Both parties also

                                                  2
                                                 III.
                                            ANALYSIS
       Walker argues that the district court erred in denying her motion to suppress because she
was seized without reasonable suspicion, in violation of the Fourth Amendment, “at the moment
the officer requested her identification.” Walker also argues that, under the circumstances, a
reasonable person would not have felt free to disregard the police. The State responds that
“Walker’s argument fails because asking for identification did not effectuate a seizure.” The State
alternatively argues that, even if Walker was seized, the seizure was supported by reasonable
suspicion of vehicle burglary and driving under the influence. We hold that Walker has failed to
show she was unlawfully seized when the officer requested her identification or based on the
circumstances surrounding the encounter.
       The Fourth Amendment to the United States Constitution guarantees the right of every
citizen to be free from unreasonable searches and seizures. However, not all encounters between
the police and citizens involve the seizure of a person. Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968);
State v. Jordan, 122 Idaho 771, 772-73, 839 P.2d 38, 39-40 (Ct. App. 1992). Only when an officer,
by means of physical force or show of authority, restrains the liberty of a citizen may a court
conclude that a seizure has occurred. State v. Fry, 122 Idaho 100, 102, 831 P.2d 942, 944 (Ct.
App. 1991). A seizure does not occur simply because a police officer approaches an individual on
the street or other public place by asking if the individual is willing to answer some questions or
by putting forth questions if the individual is willing to listen. Florida v. Bostick, 501 U.S. 429,
434 (1991); Florida v. Royer, 460 U.S. 491, 497 (1983). Unless and until there is a detention,
there is no seizure within the meaning of the Fourth Amendment and no constitutional rights have
been infringed. Royer, 460 U.S. at 498. Even when officers have no basis for suspecting a
particular individual, they may generally ask the individual questions and ask to examine
identification. Fry, 122 Idaho at 102, 831 P.2d at 944. So long as police do not convey a message



referenced the preliminary hearing transcript and made arguments based on it. Although the
preliminary hearing transcript was not admitted as an exhibit at the suppression hearing, the district
court expressly considered the parties’ arguments based on it, and the preliminary hearing
transcript has been included in the record on appeal as an exhibit. Both parties have also relied on
the preliminary hearing transcript in their briefing before this Court.

                                                  3
that compliance with their requests is required, the encounter is deemed consensual and no
reasonable suspicion is required. Id. The burden of proving that a seizure occurred is on the
defendant seeking to suppress evidence obtained as a result of the allegedly unlawful seizure. State
v. Reese, 132 Idaho 652, 654, 978 P.2d 212, 214 (1999).
          The video from the officer’s on-body camera, admitted as Exhibit 1 at the suppression
hearing, shows that, at approximately 1 a.m., the officer approached the vehicle Walker was in and
twice asked whether everything was “okay” after he saw Walker walking from one vehicle to the
other. The officer then inquired about the illegally parked vehicle in front of Walker and asked
Walker and her two passengers, “Do you guys have your I.D. on you?” to which Walker responded,
“I don’t even have my wallet.” Thus, Walker could not provide the officer with identification.
However, Walker advised the officer that she had a driver’s license. After additional conversation
between the officer and Walker about the ownership of the other vehicle and Walker’s relationship
to it, Walker provided the officer with her full name and date of birth and confirmed she had a
“good driver’s license.”
          Walker conceded at the suppression hearing that there was no constitutional concern with
the officer “simply walking up and making contact with her in the car initially.” Walker
acknowledged that was “largely consensual contact,” including the officer’s initial questions
asking whether everything was “okay.” However, Walker argued she was seized when she was
asked for identification.3 Walker advances this same claim on appeal. This argument is contrary
to United States Supreme Court and Idaho precedent holding that requesting and examining
identification does not constitute a seizure under the Fourth Amendment. “Even when officers
have no basis for suspecting a particular individual, they may generally ask questions of that
individual,” and “ask to examine the individual’s identification.” Bostick, 501 U.S. at 434; see
also State v. Phipps, 166 Idaho 1, 8, 454 P.3d 1084, 1091 (2019); Fry, 122 Idaho at 102, 831 P.2d
at 944.
          Notwithstanding this authority, Walker argues that she was seized because the officer’s
conduct would have communicated to any reasonable person that the person was not free to leave.



3
       Walker also argued below that she was seized when the officer said, “hold on,” but she
does not pursue this argument on appeal.

                                                 4
In support of this argument, Walker relies on I.C. § 49-316 and that statute’s application in State
v. Osborne, 121 Idaho 520, 826 P.2d 481 (Ct. App. 1991). Idaho Code Section 49-316 provides,
in pertinent part: “Every licensee shall have his driver’s license in his immediate possession at
all times when operating a motor vehicle and shall, upon demand, surrender the driver’s license
into the hands of a peace officer for his inspection.”
       This Court considered the implications of this statute during a consensual encounter in
Osborne. In that case, officers walked up to a vehicle they suspected was involved in an incident
in which the lights of a nearby lumberyard were shot out earlier in the night. One officer
approached Osborne, who was seated in the driver’s seat of the vehicle with the motor running.
The officer requested Osborne’s driver’s license and retained it while conducting a license check.
Further investigation resulted in Osborne’s arrest for DUI and the discovery of drugs and drug
paraphernalia in his vehicle. On appeal from Osborne’s conditional guilty plea to DUI, this Court
reversed the denial of Osborne’s motion to suppress. Although we held that Osborne’s initial
encounter with police was consensual, we further concluded that the situation was “quite different”
once officers asked for Osborne’s driver’s license, reasoning:
       By virtue of a state statute, Osborne--who was in the driver’s seat of a vehicle with
       its engine running--was required to respond to the officer’s request and surrender
       his license. See I.C. § 49-316. This same statute required that Osborne have his
       driver’s license “in his immediate possession at all times when operating a motor
       vehicle.” Osborne was legally obligated to comply with the officer’s request and
       could not drive away without violating the law. Under these circumstances, we
       hold as a matter of law that Osborne could not reasonably have believed he was “at
       liberty to ignore the police presence and go about his business.”
Osborne, 121 Idaho at 524, 826 P.2d at 485 (footnote omitted). Consequently, we held that
Osborne was seized when officers “took his license.” Id.
       Walker contends that Osborne is “significant in that it recognized that the initially
consensual contact became nonconsensual once the officer requested Osborne’s license.”
According to Walker, “an individual seated as the driver of a running motor vehicle is not free,
and reasonably should not feel free,” to ignore an officer’s request for identification and “go about
her business or drive away” and that this “result should be the same regardless of whether the
driver has physical possession” of a driver’s license or no license at all. The State responds that




                                                 5
Osborne is distinguishable and, therefore, inapplicable. We agree that Osborne does not control
the outcome of this case.
       The officer in this case did not request Walker’s driver’s license. Rather, the officer asked
Walker, as well as her two passengers, if they had identification. While a driver’s license can be,
and often is, used for purposes of identification, the officer did not ask Walker to produce her
driver’s license. Thus, unlike in Osborne, Walker was not “required” to “surrender” her driver’s
license pursuant to I.C. § 49-316. Walker seeks to avoid this distinction between her case and
Osborne by arguing that the officer’s request for identification rather than her driver’s license did
not “relieve” her of her “obligation, imposed by the licensing statute, to respond to the officer’s
request.” Walker, however, cites no authority for this proposition, nor does she acknowledge the
plain language of the statutory obligation upon which she relies for her Fourth Amendment claim.
The language of the statute is to be given its plain, obvious, and rational meaning. State v.
Burnight, 132 Idaho 654, 659, 978 P.2d 214, 219 (1999). The plain language of I.C. § 49-316
only requires surrender of a “driver’s license” upon “demand” by a peace officer. In this case,
there was no demand, much less a demand for a “driver’s license.” Walker’s reliance on her
obligation under I.C. § 49-316 as a basis for the alleged seizure is misplaced.
       Walker also argues that “no reasonable person seated as a driver in a running car would
believe that an officer’s request for her I.D. was not a request for proof of a valid driver’s license.”
This argument ignores the previously stated and well-established principle that requesting and
examining identification does not constitute a seizure under the Fourth Amendment. See Bostick,
501 U.S. at 434-35; Phipps, 166 Idaho at 8, 454 P.3d at 1091; Fry, 122 Idaho at 102, 831 P.2d at
944. We do not read Osborne as overriding that principle, established by the United States
Supreme Court, nor could this Court have done so absent a state constitutional basis for granting
greater protections related to the Fourth Amendment. See California v. Greenwood, 486 U.S. 35,
43 (1988) (explaining that, while “[i]ndividual States may surely construe their own constitutions
as imposing more stringent constraints on police conduct than does the Federal Constitution,” it
does not alter the Fourth Amendment). Further, that Walker or others might respond to a request
for identification by producing a driver’s license does not convert the request into a demand
pursuant to statute. See Immigration & Naturalization Serv. v. Delgado, 466 U.S. 210, 216 (1984)
(explaining that, “while most citizens will respond to a police request, the fact that people do so,


                                                   6
and do so without being told they are free not to respond, hardly eliminates the consensual nature
of the response”).
       Finally, Walker argues that “additional circumstances surrounding the encounter” support
her assertion that she was not free to leave. Walker identifies these circumstances as the time
(“late and night”); the lack of “other persons in the area when the officer drove up and parked, and
walked over” to her; and the officer’s “tone of voice” and “plainly accusatory” questioning.
Circumstances that might indicate a seizure even where a person did not attempt to leave include
the threatening presence of several officers, the display of a weapon, some physical touching of
the person by law enforcement, or the use of language or tone of voice indicating compliance with
the officer’s request is required. United States v. Mendenhall, 446 U.S. 544, 554 (1980).
       As to the first two circumstances Walker identifies (time and lack of “other persons”)
Walker provides no cogent argument why the officer approaching her and asking questions was
outside the realm of a consensual encounter, which she conceded to the trial court was
constitutionally appropriate. As for the officer’s tone of voice, the district court found, and we
agree, that the officer’s tone was “friendly” and “decidedly nonconfrontational.” This leaves
Walker’s assertion that a reasonable person in her position would not feel free to leave because of
the officer’s “accusatory” questions that “would have conveyed to any reasonable person that
ignoring the officer was not an option.” Walker does not, however, identify what “accusatory”
questions converted the consensual encounter into a detention. Nor is there any evidence in the
record that the officer directed Walker’s movements or required her to remain before the officer
had a basis for doing so--to confirm that Walker actually had a valid license and to investigate
whether Walker was driving under the influence. Walker has failed to meet her burden of showing
an unlawful seizure.
                                                IV.
                                         CONCLUSION
       The district court did not err by concluding that Walker was not unlawfully seized. Thus,
Walker has failed to show that the district court erred in denying her motion to suppress.
Accordingly, Walker’s judgment of conviction for possession of a controlled substance and
misdemeanor DUI is affirmed.
       Chief Judge HUSKEY and Judge BRAILSFORD, CONCUR.


                                                 7